Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-6 in the reply filed on 11/27/2020 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 9/18/2017.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20150241925 A1, hereinafter Seo) in view of Song (US 20140196254 A1, hereinafter Song)
1. Seo teaches a support member, comprising;
a first support member (110, fig 31) and a second support member (120, fig 31) arranged along a first direction (length direction, see annotated fig 31 below); 
a joint part (310, fig 32) disposed between the first and second support members; and 
a hinge member (130 except for 310, figs 31-32) connected to a bottom surface of the joint part (figs 32, 35 shows 131-1, 131-a connected to a bottom portion of 310a, although 310a is not labeled in fig 35) and bottom surfaces of the first and second support members (fig 36 shows 113 connected to a bottom surface of 110-1, see also [0233] which recites ‘A second rail 113 that is coupled to the first rail 131a and guides the hinge unit 130 to slide relative to the first body 110 and the second body 120 is provided on each of the first body 110 and the second body 120’), 
wherein the joint part comprises: 
a first joint unit (middle instance of 310);
	a second joint unit (left instance of 310, figs 31, 32) disposed between the first joint unit and the first support member (fig 31); and
	a third joint unit (right instance of 310, figs 31, 32) disposed between the first joint unit and the second support member (fig 31),
	wherein
the second joint unit includes a plurality of first recesses (313, 314, fig 33) formed at both ends of an upper portion of the second joint unit opposite to each other in the first direction (L direction, fig 33),
wherein the third joint unit includes a plurality of second recesses (313, 314, fig 33) formed at both ends of an upper portion of the third joint unit opposite to each other in the first direction (L direction, fig 33), and
wherein the first and second recesses extend in a second direction crossing the first direction (W direction, fig 33),
wherein each of the second and third joint units (left and right instances of 310, figs 31, 32) comprises a second extended portion (see annotated fig 32 below) that extends in the second direction (W direction, fig 33), wherein the first and second recesses (313, 314, fig 33) 
wherein each of the second (left instance of 310, figs 31, 32) and third (right instance of 310, figs 31, 32) joint units are provided singly (since they are parallel with respect to the W direction) with respect to the second direction (W direction).

However Seo fails to teach that the first and second recesses (313, 314, fig 33) are grooves, and
wherein the first and second recesses continuously extend to both ends of the second extended portions opposite to each other in the second direction.
Song teaches a similar configuration with first and second recesses (grooves next to and including 431, see figs 4, 9) that are grooves, and
wherein the first and second recesses continuously extend to both ends of the second extended portions (see annotated fig 4 below) opposite to each other in the second direction (first and second recesses continuously extend to both ends of the second extended portions, although one of the recesses do extend farther, see both annotations of fig 4).


    PNG
    media_image1.png
    787
    801
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    808
    876
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate having grooves on both sides of the joint units as taught by Song into the device of Seo. The ordinary artisan would have been motivated to modify Seo in the above manner for the purpose of having greater flexibility in the hinge.
	

    PNG
    media_image3.png
    680
    440
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    772
    775
    media_image4.png
    Greyscale


2.    Seo and Song teaches the support member of claim 1, wherein Seo teaches the first joint unit comprises:  a first extended portion (see annotated fig 32 below) that extends in the second direction; and
first sidewall portions (see annotated fig 32 below) that extend upward from both ends of the first extended portion opposite to each other in the second direction (see annotated fig 32 below).


    PNG
    media_image5.png
    772
    775
    media_image5.png
    Greyscale


3.    Seo and Song teaches the support member of claim 2, wherein Seo teaches each of the second and third joint units comprises:
second sidewall portions (see annotated fig 32 below) that extend upward, from both ends of the second extended portion opposite to each other in the second direction (see annotated fig 32 below).

    PNG
    media_image4.png
    772
    775
    media_image4.png
    Greyscale


4.    Seo and Song teaches the support member of claim 3, wherein Seo teaches upper surfaces of the first sidewall portions are higher than an upper surface of the first extended portion (fig 32) and upper surfaces of the second sidewall portions are higher than a upper surface of the second extended portion (fig 32).

5.    Seo and Song teaches the support member of claim 3, wherein Seo teaches the second sidewall portion has a reverse trapezoidal shape, when viewed from the second direction (fig 32).

6.    Seo and Song teaches the support member of claim 3, wherein Seo teaches the second extended portion comprises: a first portion (311, 313, 314 together) that extends in the second direction (W direction of fig 33) and that has a reverse trapezoidal shape when viewed from the second direction (fig 33); and a second portion (see annotated fig 33 below) that extends upward from a top surface of the first portion and that has a rectangular shape, and
wherein a width of the second portion is less than a width of the top surface of the first portion, when measured in the first direction (L direction of fig 33).



    PNG
    media_image6.png
    699
    597
    media_image6.png
    Greyscale



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not found persuasive since Seo fig 32 clearly shows that the instances of 310 are parallel along the W direction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841